Name: 2009/401/EC: Council Decision of 12Ã May 2009 on the European Capital of Culture event for the year 2013
 Type: Decision
 Subject Matter: construction and town planning;  culture and religion;  Europe
 Date Published: 2009-05-26

 26.5.2009 EN Official Journal of the European Union L 127/10 COUNCIL DECISION of 12 May 2009 on the European Capital of Culture event for the year 2013 (2009/401/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Decision No 1622/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (1), Having regard to the selection panel reports of September and October 2008 regarding the selection process of the European Capitals of Culture in France and Slovakia respectively and the opinion issued by the European Parliament, Considering that the criteria referred to in Article 4 of Decision No 1622/2006/EC are entirely fulfilled, Having regard to the recommendation from the Commission of 20 April 2009, HAS DECIDED AS FOLLOWS: Sole Article Marseille (France) and KoÃ ¡ice (Slovakia) are designated as European Capital of Culture 2013. Done at Brussels, 12 May 2009. For the Council The President M. KOPICOVÃ  (1) OJ L 304, 3.11.2006, p. 1.